The Chief-Justice
delivered the opinion of the court.
M. C. Jordan recovered a judgment before a Justice of the Peace against Alexander. Wallace for one hundred doldollars, from which judgment Wallace appealed to the Circuit Court-. Jordan, plaintiff, there moved to dismiss the appeal upon the ground that there was no record and assignment of errors filed in said court according to the law of appellate proceedings, and that said court could not hear said cause in any other manner than upon a record and assignment of the errors made by the court below. The motion was opposed by appellant, who demanded a, trial dc novo.
The court “ decided that the statute which provided for the exercise of jurisdiction by this court in cases of appeals on the civil side from the court of a Justice of the Peace is unconstitutional, in that it provides for the exercise of original jurisdiction in such cases ; and there being no method provided by law for the exercise of appellate jurisdiction by this court, the court declines to hear this cause, and the appeal is dismissed.”
An alternative writ of mandamus was issued requiring the Judge to reinstate the cause upon the docket and to try the cause de novo according to the rules of practice and the statutes, or show cause, &e.
Respondent demurs to the alternative writ upon the ground that the act of the Legislature in providing that *25civil actions on appeal from Justices’ coui’ts should be tried anew was unconstitutional, in that it provides for the exercise of original jurisdiction in such cases; and also that the law authorizing appeals in civil cases “ is contained in the provisions of a statute which is unconstitutional.”
The Constitution confers jurisdiction in civil actions at law upon Justices of the Peace, where the amount or value involved does not exceed one hundred dollars. Section 15, Article 8.
Section 8 of the same Ai-ticle says: “ The Circuit Court shall have original jurisdietioix in all cases at law in which the demand or the value of the px’opex’ty involved exceeds one hundred dollars, * * and final appellate jurisdiction in all civil eases arising in the coux’t of a Justice of the Peace, in which the axxxount or valxxe of properly involved is twenty-five dollars and xxpwax’ds, * * and power to issue all writs proper axxd necessaxy to the complete exex’cise of their jurisdiction.”
Sectioxx 62 of the act x’egulating proceedings in Justices’ Courts, approved Eebruaxy 27, 1875, (Ch. 2040) provides that when an appeal is perfected the Justice shall transmit to the Clex’k of the Circuit Court a certified copy of all the entries in his docket aixd all the papers filed in the ease, “ and thereupon the said appellate court shall proceed to hear the said cause, and may allow such amendments therein as may be just, aixd reixder such judgment as may be eonforixiable to law axxd the justice of the case. The trial shall be by jury, if demanded by either party.” Sec. 1, Ch. 8268, approved February 11, 1881, says : “All appeals taken from a judgment of aixy Justice of the Peace shall be tried de novo.”
A proper construction of these sections will determine this case.
The original jurisdiction of the Circxxit Court in civil *26cases at law is confined by the Constitution to those cases in which the demand or the value of the property involved (other than real estate) exceeds one hundred dollars, and the original jurisdiction of Justices of the Peace extends to one hundred dollars value.
The Circuit Courts have appellate jurisdiction in civil causes arising in a Justice court involving twenty-five dollars and upwards. The Circuit Court has no original jurisdiction of such matters cognizable in a Justice’s court; in other words, it has no original jurisdiction of a case at law-in which only one hundred dollars or less than one hundred dollars is involved. The case in which the appeal is taken is one of them, and as to these cases the jurisdiction- of the Circuit Court is strictly appellate.
“Appellate pertains to the judicial review of adjudications. Appellate jurisdiction is the power to take cognizance of and review proceedings had in an inferior court, irrespective of the manner in which they are brought up, whether by appeal, or by writ of error.” (Abbott’s Law Diet.) It would seem to be idle to inquire whether a court having purely appellate jurisdiction of a subject-matter by the terms of the Constitution can have original jurisdiction of the same subject-matter conferred by the Legislature, yet this is one of the questions presented in this case.
The case of Ex-parte Henderson, in 6 Fla. R., 279, decided that the trial de novo of a cause coming to the Circuit Court on appeal from a Justice’s court was the exercise of original rather than appellate jurisdiction.
It was held also in Lacy vs. Williams, 27 Mo., 280, and Co. of St. Louis vs. Sparks, 11 Mo., 203, that a trial de novo in the Circuit Court on an appeal from the County Court would not strictly be the exercise of appellate but of original jurisdiction.
Where words confer only appellate jurisdiction, original *27is clearly not given. (Ex-parte Henderson.) And especially where the Constitution draws the line distinctly and clearly declares where the boundary is, it is beyond the power of the Legislature to establish a different one.
The Constitution confers on Circuit Courts appellate jurisdiction, and it is confined to the limits there defined. "Whether exercised by a writ of error, certiorari or appeal, as may he provided by statute, it is still appellate, and its office is to review the proceedings of the inferior tribunal and to decide the law of the case as presented by the record legitimately brought up by the appeal.
The Constitution conferring on parties the right of appeal, andón the Circuit Courts the.power to entertain it, the statute has provided how an appeal may be taken. While it is evident that the Legislature had in view a trial by the exercise of original jurisdiction of the cause appealed, yet so far as it provided the machinery by which the appeal might be effected, the law is valid to give the Circuit Court power to dispose of the case ; while so much of the law as provided for a trial by a jury, of otherwise than by a review, is not authorized but conflicts with the Constitutional restriction. The appeal here provided operates as a stututory writ of error, bringing up the proceedings for examination and judgment upon their validity. Hendricks vs. Johnson, 6 Porter, 472; Lewis vs. Nuckolls, 26 Mo. 278; Lyles vs. Barnes, 40 Miss. 608.
It is said that the Legislature has not provided any machinery by which the proceedings, testimony, exceptions, ete., may be brought up by the appeal for review. This may be true, and if it is beyond the power of the courts to establish rules to accomplish the object, Tesort must he had to the Legislature to supply them.
As the law stands it is undoubtedly the duty of the Circuit Courts on such an appeal duly perfected to exam*28ine the proceedings as certified by the Justice and to reverse or affirm the judgment as material errors may or may not appear, and so certify the same to the court below as on a writ of error or certiorari at common law. Lewis vs. Nuckolls, 26 Mo.
In this view the appeal should not be • dismissed if regularly taken, without examining the return of the Justice to ascertain if error was apparent which affected the rights of the appellant to his injury.
In many of the States where the jurisdiction of the courts is not so sharply defined, it is provided that a new trial may be had in the Circuit Court on appeal from judgments of inferior courts. It was so iu this State under the former Constitution which gave Circuit Courts original jurisdiction of matters without regard to the amount involved, and having such original jurisdiction, it could try de novo causes brought before it by means of the statutory appeals from Justice’s courts in the same manner as causes commenced by summons. But as the present Constitution forbids the Circuit Courts to take original jurisdiction of matters at law involving less than one hundred dollars in value or amount, the Legislature caunot confer such jurisdiction by indirect means.
Relator prays a peremptory writ requiring the Judge to reinstate the cause upon the docket, and that he proceed to try the cause de novo as provided by the statute.
The first ground of Relator’s demurrer questioning the Constitutional power of the Legislature to authorize such trial is sustained. The second ground of demurrer, that the law authorizing appeals in civil eases is “ contained in the provisions of a statute which is unconstitutional ” is not sustained. The act regulating proceedings in Justices’ courts is not an unconstitutional act, though it may contain provisions that are void, if the several portions are *29not dependent upon eacli other. Cooley’s Cons. Litn. 177-8; Bucky vs. Willard, 16 Fla. 330.
The peremptory writ is refused.